Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of Group I and Species 3 (Fig. 19), claims 1-15 in the reply filed on March 11th, 2022 is acknowledged. Non-elected invention of Group II and Species I and II, claims 16-20 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of Group I, Species 3, claims 1-15 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 13th, 2022 has been considered by the examiner.

Drawings
The drawings filed on 05/13/2020 are objected.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features: “the lower light- must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is recites the limitation "a second interlayer insulating film " in line 12.  There is insufficient antecedent basis for this limitation in the claim. What is “a first interlayer insulating film” in claim 1?

Claim Objections
Claim 1 is objected to because of the following informalities:  The limitation as recited in claim 1: “a second interlayer insulating film” but not disclosed a first interlayer insulating film. Appropriate correction is required. 

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-6, 10-11, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kim (US 2015/0123084, hereinafter as Kim ‘084).
Regarding Claim 1, Kim ‘084 teaches a display device comprising:  
5a substrate (Fig. 4, (110); [046]); 
a first semiconductor layer (222; [0086]) on the substrate; 
a first gate insulating film (113; [0086]) on the first semiconductor layer; 
a first conductive layer (224; [0088]) on the first gate insulating film and comprising a first gate electrode (224) and a first electrode (234; [0091]) of a capacitor (Cst) connected to the first gate electrode (see Fig. 2);  
10a second semiconductor layer (214a, 214b and 215) on the first gate insulating film (113) and at a different layer from the first semiconductor layer (222); 
a second gate insulating film (116; [0047]) on the first conductive layer and the second semiconductor layer; 
a second conductive layer (217, 227, 237) on the second gate insulating film and comprising a 15second gate electrode (217) and a second electrode of the capacitor (237; [0091]); 
a second interlayer insulating film (118; [0062]) on the second conductive layer; and 
a third conductive layer on the second interlayer insulating film and comprising a first source electrode (229a) and a first drain electrode (229b) connected to the first semiconductor 

Regarding Claim 11, Kim ‘084 teaches a display device comprising:
a first transistor (22; [0061]) comprising a non-oxide semiconductor on a first layer (see para. [0086]-[0087]); 
a second transistor (21; [0061]) comprising an oxide semiconductor on a second layer (see para. [0067]) different from the first layer that the non-oxide semiconductor is on; and  
10a capacitor (23; [0061]), wherein a first electrode (234) of the capacitor and a gate electrode of the first transistor (224) are formed of a first conductive layer (see para. [0107]), a gate electrode (217) of the second transistor and a second electrode (237]) of the capacitor are formed of a second conductive layer different from the first conductive 15layer (see para. [0115]), a source/drain electrode of the first transistor (229a/229b) and a source/drain electrode of the second transistor (219a/219b) are formed of a third conductive layer different from the first conductive layer and the second conductive layer (see para. [0119]), and the gate electrode of the second transistor (217) and the second electrode (237) of the 20capacitor (23) are coplanar (see Fig. 5D).  

Regarding Claim 2, Kim ‘084 teaches the first gate electrode (224) and the second semiconductor layer (215) are coplanar.  

Regarding Claim 3, Kim ‘084 teaches the second gate insulating film (116) is between the first gate electrode (234) and the second electrode (237) of the capacitor and the second gate 

    PNG
    media_image1.png
    360
    456
    media_image1.png
    Greyscale

Fig. 4 (Kim ‘084)

Regarding Claim 4, Kim ‘084 teaches a lower light-shielding pattern (212; [0064]) which overlaps at least a portion of the second semiconductor layer, the lower light-shielding pattern is below the second semiconductor layer.  Examiner considers the bottom gate electrode (212; [0064]) is the lower light-shielding pattern.

Regarding Claim 5, Kim ‘084 teaches the lower light-shielding pattern (212; [0064]) is coplanar with the first semiconductor layer (222) and comprises the same material as the first semiconductor layer (see Fig. 5A and para. [0102]).  



Regarding Claim 10, Kim ‘084 teaches the lower light-shielding pattern (212; [0075]) is connected to the second gate electrode (217).

Regarding Claim 14, Kim ‘084 teaches the lower light-shielding pattern (212; [0064]) is coplanar with the non-oxide semiconductor (222) of the first transistor (22) and comprises the same material as the non-oxide semiconductor of the first transistor (see Fig. 5A and para. [0102]).  

Regarding Claim 15, Kim ‘084 teaches the oxide semiconductor ( 215) of the second transistor (21) is coplanar with the gate electrode (224) of the first transistor (22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘084 as applied to claim 6 above, and further in view of Murai (US 2013/0092927, hereinafter as Murai ‘927) as applied to claim 1 above.
Regarding Claim 7, Kim ‘084 teaches the lower light-shielding pattern (212) is coplanar with the first semiconductor layer (222) and comprises the same material as the first semiconductor layer.  
Thus, Kim ‘084 is shown to teach all the features of the claim with the exception of explicitly the features: “the lower light-shielding pattern is coplanar with the first gate electrode and comprises the same material as the first gate electrode”.
However, Murai ‘927 teaches the lower light-shielding pattern (Fig. 2, (12); [0036] and [0095]) is coplanar with the first gate electrode (22; [0097]) and comprises the same material as the first gate electrode (see para. [0156]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kim ‘084 by having the lower light-shielding pattern is coplanar with the first gate electrode and comprises the same material as the first gate electrode in order to sufficiently provide the transistors performance at low cost (see para. [0038] and [0048]) as suggested by Murai ‘927.

Regarding Claim 8, Murai ‘927 teaches the first interlayer insulating film (23A; [0106]) is 20between the first conductive layer (12; [0156]) and the second semiconductor layer (11; [0069]), and the second semiconductor layer (11) is above the first conductive layer (12).  



Regarding Claim 12, Kim ‘084 teaches the first transistor is a p-type metal-oxide-semiconductor (PMOS) transistor (see para. [0087]) and the second transistor is an n-type (NMOS) transistor (see para. [0064]).

Regarding Claim 13, Kim ‘084 teaches a lower light-shielding pattern (212) overlapping at least a portion of the non-oxide semiconductor (214a and 214b; [0068]) of the second transistor (21; see Fig. 4), 5the lower light-shielding pattern (212) is below the second transistor (21).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Noh et al. (US 2019/0006521 A1)
Ono et al. (US 2018/0277614 A1)
Kim et al. (US 2017/0365649 A1)			
Kim et al. (US 2016/0307988 A1)
Gupta et al. (US 9129927 B2)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829